

116 S1376 IS: Family First Transition and Support Act of 2019
U.S. Senate
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1376IN THE SENATE OF THE UNITED STATESMay 8, 2019Mr. Brown (for himself, Ms. Stabenow, Ms. Klobuchar, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend parts B and E of title IV of the Social Security Act to eliminate barriers to providing
			 child welfare services for children and youth in need, to provide
			 additional resources to implement programmatic changes necessary to meet
			 the requirements of the Family First Prevention Services Act, and for
			 other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Family First Transition and Support Act of 2019.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Eliminating Barriers to Providing Child Welfare Services for Children in NeedSec. 101. Elimination of the AFDC eligibility requirement for foster care maintenance payments for children placed in a foster family home.Sec. 102. Increased funding for promoting safe and stable families.Sec. 103. Promoting safe and stable families through kinship placement support services programs.Sec. 104. Using family preservation services to stabilize families in crisis.Sec. 105. More funding and training for caseworker development.Sec. 106. Funding for evaluation and identification of evidence-based prevention practices.Sec. 107. Increased funding for regional partnership grants.TITLE II—Support for Meeting the Requirements of the Family First Prevention Services ActSec. 201. Delay of 50 percent well-supported prevention practices requirement.Sec. 202. Temporary additional funding for foster parent recruitment and increasing quality family and residential care settings.Sec. 203. Overpayment grace period for waiver States with county-administered programs.Sec. 204. Pre-approval authority for programs with promising, supported, or well-supported practices.TITLE III—Miscellaneous ProvisionsSec. 301. Additional resources for the child welfare court improvement program.Sec. 302. Additional resources and improvements for tribal child welfare programs.Sec. 303. Effective date. IEliminating Barriers to Providing Child Welfare Services for Children in Need 101.Elimination of the AFDC eligibility requirement for foster care maintenance payments for children placed in a foster family home (a)In generalSection 472(a) of the Social Security Act (42 U.S.C. 672(a)) is amended—
 (1)in paragraph (1), in the matter preceding subparagraph (A), by striking Each State and inserting Subject to paragraph (5), each State; and (2)by adding at the end the following:
						
 (5)Elimination of the AFDC eligibility requirement for children placed in a foster family homeBeginning October 1, 2019, the AFDC eligibility requirement of paragraph (3) shall no longer apply with respect to a child who has been removed from the home of a relative or a caretaker into foster care and placed in a foster family home. On and after such date, each State with a plan approved under this part shall make foster care maintenance payments on behalf of each child who has been removed from the home of a relative or caretaker into foster care and placed in a foster family home (without regard to whether such removal and placement occurred before, on, or after October 1, 2019), if the removal and foster care placement met, and continues to meet, the requirements of paragraph (2).. 
 (b)Reinvestment of savingsSection 472 of such Act is amended by adding at the end the following:  (l)Reinvestment of savings from elimination of the AFDC eligibility requirement (1)Spending requirementBeginning with fiscal year 2021, a State shall spend an amount equal to the amount of savings (if any) in State expenditures under this part for the preceding fiscal year resulting from the amendments made by section 101(a) of the Family First Transition and Support Act of 2019 (eliminating the AFDC eligibility requirement for children placed in a foster family home) to provide children or families any service that may be provided under this part or part B. In the case of a State in which the State plans under this part and part B are administered by 1 or more political subdivisions of the State, the State shall distribute such savings (if any) determined for a fiscal year among the political subdivisions of the State administering such State plans.
							(2)Determination of savings
 (A)In generalA State shall calculate the savings (if any) for a fiscal year for purposes of meeting the requirement of paragraph (1), using a methodology specified by the Secretary or an alternate methodology proposed by the State and approved by the Secretary.
 (B)ReportA State shall annually report to the Secretary— (i)the methodology used to make the calculation described in subparagraph (A), without regard to whether any savings are found;
 (ii)the amount of any savings referred to in subparagraph (A); (iii)how any such savings are spent, accounting for and reporting the spending separately from any other spending reported to the Secretary under part B or this part; and
 (iv)in the case of a State in which the State plans under this part and part B are administered by 1 or more political subdivisions of the State, the proportion of such savings that were distributed to political subdivisions of the State.
 (C)Publicly availableThe Secretary shall make all information reported pursuant to subparagraph (B) available on the website of the Department of Health and Human Services in a location easily accessible to the public.
 (3)Supplement, not supplantAny State spending required under paragraph (1) shall be used to supplement, and not supplant, any Federal or non-Federal funds used to provide any service under part B or this part..
 102.Increased funding for promoting safe and stable familiesSection 436(a) of the Social Security Act (42 U.S.C. 629f(a)) is amended by striking through 2021 and inserting through 2019, and $665,000,000 for each of fiscal years 2020 through 2021. 103.Promoting safe and stable families through kinship placement support services programs (a)Addition of Kinship placement support services to the promoting safe and stable families programSection 431(a) of the Social Security Act (42 U.S.C. 629a(a)) is amended by adding at the end the following:
					
						(10)Kinship placement support services
 (A)In generalThe term kinship placement support services means the services and activities described in subparagraph (B) that are provided on behalf of children and youth in kinship care arrangements who are in, or at risk of entering or re-entering, foster care.
 (B)Services and activities describedThe services and activities described in this subparagraph are the following: (i)Crisis stabilization services, including case management services designed to stabilize families in crisis such as transportation, assistance with housing and utility payments, and access to adequate health care, child care assistance, and establishing a kinship placement crisis stabilization fund for purposes of making direct cash payments to kin caregivers for immediate needs of children placed with such caregivers in order to facilitate kinship placements and prevent the entry of children into foster care.
 (ii)Family finding, including intensive family-finding efforts that utilize search technology to find biological family members for children in, or at risk of entering, foster care.
 (iii)Re-establishing family relationships and supporting family group decision-making. (iv)Other assistance or services related to strengthening and supporting kinship families to improve the well-being of children and their kin caregivers, including, if requested, assistance in becoming a licensed foster family home..
 (b)Maintenance of effort requirementSection 432(a)(7) of such Act (42 U.S.C. 629b(a)(7)) is amended— (1)in subparagraph (A)—
 (A)by striking assurances that Federal funds and inserting “assurances that—  (i)Federal funds; and
 (B)by adding at the end the following:  (ii)the total amount of State expenditures made for fiscal year 2020 and each fiscal year thereafter to support kinship placements shall not be less than the total amount of such expenditures made for fiscal year 2019; and; and
 (2)in subparagraph (B), by inserting and spending requirements after prohibition. (c)Conforming amendments (1)Section 430 of such Act (42 U.S.C. 629) is amended—
 (A)in the matter preceding paragraph (1), by inserting kinship placement support services, after family reunification services,;
 (B)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and (C)by inserting after paragraph (2), the following:
							
 (3)To support kinship placements to maintain family connections while ensuring the safety and well-being of children and youth and the well-being of their kin caregivers..
 (2)Paragraphs (4) and (5) of section 432(a) of such Act (42 U.S.C. 629b(a)) are each amended by inserting kinship placement support services, after family reunification services,.
 104.Using family preservation services to stabilize families in crisisSection 431(a)(1) of the Social Security Act (42 U.S.C. 629a(a)(1)) is amended— (1)in subparagraph (E), by striking and after the semicolon;
 (2)in subparagraph (F), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (G)case management services designed to stabilize families in crisis such as transportation, assistance with housing and utility payments, and access to adequate health care..
				105.More funding and training for caseworker development
 (a)Increased reservation of fundsSection 436(b)(4)(A) of the Social Security Act (42 U.S.C. 629f(b)(4)(A)) is amended by striking through 2021 and inserting through 2019, and $50,000,000 for each of fiscal years 2020 through 2021. (b)Use of fundsSection 436(b)(4)(B) of such Act (42 U.S.C. 629f(b)(4)(B)) is amended—
 (1)in clause (i)— (A)by striking the amount to improve and inserting “the amount to—
							
 (I)improve; (B)by striking the period and inserting a semicolon; and
 (C)by adding at the end the following:  (II)identify and reduce the impact of vicarious trauma among caseworkers; and
 (III)provide caseworkers with training in best practices for directly working with families where a parent or another member of the family has a substance use disorder or behavioral health issue.; and
 (2)by adding at the end the following:  (iii)Documentation of use of funds for caseworker developmentA State shall annually report to the Secretary, separately from any other spending reported to the Secretary under part E or this part, the amounts used by the State and how such amounts are expended for a fiscal year to meet the requirements of subclauses (II) and (III) of clause (i)..
					106.Funding for evaluation and identification of  evidence-based prevention practices
 (a)Increased reservation of fundsSection 436(b)(1) of the Social Security Act (42 U.S.C. 629f(b)(1)) is amended, in the matter preceding subparagraph (A), by striking $6,000,000 and inserting $26,000,000.
 (b)Targeted reservations of fundsSection 435 of such Act (42 U.S.C. 629e) is amended— (1)in subsection (c)—
 (A)in paragraph (1), by striking and after the semicolon; (B)in paragraph (2), by striking the period and inserting a semicolon; and
 (C)by adding at the end the following:  (3)$15,000,000 to award grants to States under subsection (f) for research and evaluations; and
 (4)for each of fiscal years 2020 through 2022, $5,000,000 for expenditures by the Secretary described in subsection (g).; and
 (2)by adding at the end the following:  (f)Grants to States for research and evaluations (1)Authority to award grants (A)In generalThe Secretary shall award grants to States to carry out State-directed research and evaluations.
 (B)ApplicationsTo be eligible for a grant under this subsection, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)RequirementsStates awarded grants under this subsection shall agree to do the following: (A)Use of fundsTo use the grant funds to carry out 1 or more of the following activities in collaboration with nonprofit organizations and educational institutions:
 (i)Researching and evaluating culturally appropriate interventions to strengthen families and prevent children and youth from entering or re-entering foster care.
 (ii)Developing programs and activities that meet the requirements for promising, supported, or well-supported practices specified in section 471(e)(4)(C).
 (iii)Developing and evaluating kinship navigator model programs, including for purposes of determining if any such program is, or with specific modifications may be, operated in a way that meet the requirements for promising, supported, or well-supported practices specified in section 471(e)(4)(C).
 (iv)Developing or implementing programs or activities for 1 or more of the following purposes: (I)To combat intergenerational poverty.
 (II)To prevent youth from re-entering foster care and from aging out of foster care. (III)To improve the quality of services for birth parents and relatives of children and youth in foster care or at risk of entering or re-entering foster care.
 (IV)To increase community engagement and decision-making in child protection services. (V)To improve service delivery and community response for youth victims of labor or sex trafficking.
 (VI)To support children, youth, and families of color and others who experience disproportionate representation and disparities with respect to the provision of child welfare services.
 (B)Evaluation and reportTo evaluate the effectiveness of the activities carried out with grant funds (or participate in an evaluation by the Secretary of such activities) and to submit a report to the Secretary on the results of the evaluation that contains such information as the Secretary may require.
									(g)Accelerating identification and approval of evidence-Based prevention practices and workforce
			 development
 best practicesFor purposes of subsection (c)(4), the expenditures by the Secretary described in this subsection are the following:
 (1)Expenditures for evaluations of program models, selected in consultation with State child welfare agencies, for purposes of identifying program models and activities that meet, or with specific modifications would meet, the requirements for promising, supported, or well-supported practices specified in section 471(e)(4)(C).
 (2)Expenditures to accelerate the implementation of the clearinghouse of promising, supported, and well-supported practices established under section 476(d)(2).
 (3)Expenditures for research, identification, and dissemination of best practices for developing and sustaining a high quality child welfare caseworker workforce.
 (4)Expenditures for administrative costs attributable to carrying out this subsection, but only to the extent such costs do not exceed 5 percent of the amount reserved in subsection (c)(4)..
					107.Increased funding for regional partnership grants
 (a)Increased reservation of fundsSection 436(b)(5) of the Social Security Act (42 U.S.C. 629f(b)(5)) is amended by striking through 2021 and inserting through 2019 and $60,000,000 for each of fiscal years 2020 through 2021. (b)Technical amendmentSection 437(c)(2) of such Act (42 U.S.C. 629g(c)(2)) is amended by striking subection and inserting subsection.
				IISupport for Meeting the Requirements of the Family First Prevention Services Act
 201.Delay of 50 percent well-supported prevention practices requirementSection 474(a)(6)(A)(ii) of the Social Security Act (42 U.S.C. 674(a)(6)(A)(ii)) is amended by striking for a fiscal year and inserting for any fiscal year after fiscal year 2026.
			202.Temporary additional funding for foster parent recruitment and increasing quality family and
 residential care settingsSection 436 of the Social Security Act (42 U.S.C. 629f) is amended by adding at the end the following:
				
					(d)Temporary additional funding for foster parent recruitment and increasing quality family and
			 residential care settings
						(1)Appropriation
 (A)In generalIn addition to any amounts otherwise made available to carry out this subpart, out of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $75,000,000 for each of fiscal years 2020 through 2021.
 (B)Reservation of fundsThe Secretary shall reserve 3 percent of the amounts appropriated under subparagraph (A) for a fiscal year for allotment to Indian tribes or tribal consortia under paragraph (2)(A).
							(2)Allotments to States and Indian tribes or tribal consortia
 (A)Indian tribes or tribal consortiaFrom the amounts reserved under paragraph (1)(B) for a fiscal year, the Secretary shall allot to each Indian tribe or tribal consortia with a plan approved under this subpart an amount determined in the same manner as amounts are allotted to Indian tribes or tribal consortia under section 433(a).
 (B)StatesFrom the amounts appropriated under paragraph (1)(A) for a fiscal year that remain after applying subparagraph (A) of this paragraph, the Secretary shall allot—
 (i)to each of the jurisdictions of Puerto Rico, Guam, the Virgin Islands, the Northern Mariana Islands, and American Samoa, an amount determined in the same manner as the allotment to each of such jurisdictions is determined under section 433(b); and
 (ii)to each State other than an Indian tribe or a jurisdiction specified in clause (i), an amount determined in the same manner as the allotment to each such State is determined under section 433(c).
 (3)Use of fundsStates and Indian tribes or tribal consortia shall use the allotments made under paragraph (2) for 1 or more of the following purposes:
 (A)To increase the recruitment, training, and retention of foster parents, particularly, foster parents for special populations such as sibling groups, children and youth with special physical or behavioral health needs, infants prenatally exposed to substances, medically fragile children, adolescent and teen populations, older youth, and victims of sex trafficking, including through costs attributable to training on child development, child trauma, and caring for children with special health care needs.
 (B)To improve State capacity to offer therapeutic treatment foster family homes with well-trained and well-supported caregivers, licensed residential family-based treatment facilities for substance abuse that satisfy the requirements of section 472(j), and placement settings described in section 472(k)(2), including through costs attributable to meeting licensing standards and the accreditation of programs and care settings, costs attributable to training on child development, child trauma, and caring for children with special health care needs and training for families of origin, adoptive families, and foster family home caregivers, and costs attributable to supporting a child's transition to or from placement in a care setting.
 (C)To improve State implementation of plans required under section 422(b)(15) for the ongoing oversight and coordination of health care services for any child in a foster care, to better address the health needs of children in foster care and prevent placement disruption and foster parent turnover, including through consultation with pediatric medical experts, improved health data sharing and coordination activities, and employing or contracting for pediatrician medical directors to serve within child welfare agencies who have expertise in child physical and mental health, child development, and child trauma.
							(4)Payment rules
 (A)No match requiredEach State that has a plan approved under section 432 and each Indian tribe or tribal consortia with a plan approved under this subpart shall be entitled to payment for a fiscal year of 100 percent of the amounts allotted to the State or Indian tribe or tribal consortia under paragraph (2) for the fiscal year.
							(B)Availability of funds
 (i)In generalAmounts allotted to a State or Indian tribe or tribal consortia under paragraph (2) for a fiscal year shall remain available for expenditure by the State or Indian tribe or tribal consortia through the end of the third succeeding fiscal year.
 (ii)Amounts redistributedAny amounts reallotted shall remain available only through the end of the fiscal year in which such amounts are distributed.
 (C)Applicability of certain rulesThe rules of section 433(d) subsections (c) and (d) of section 434 shall apply in like manner to the amounts allotted under paragraph (2) of this subsection.
							(5)Report
 (A)In generalEach State and Indian tribe or tribal consortia provided an allotment under this subsection shall submit a report to the Secretary, at such time, in such manner, and containing such information as the Secretary may require, on the activities carried out with the amounts allotted.
 (B)Indian tribes and tribal consortiaThe Secretary may modify the reporting requirement under subparagraph (A) for an Indian tribe or tribal consortia in accordance with section 428(d)..
 203.Overpayment grace period for waiver States with county-administered programsSection 474(b) of the Social Security Act (42 U.S.C. 674(b)) is amended by adding at the end the following:
				
 (5)Overpayment grace period option for certain statesIn the case of any State conducting a demonstration project under section 1130 that is scheduled to terminate on September 30, 2019, and that is administered by 1 or more political subdivisions of the State, the State may enter into an agreement with the Secretary under which—
 (A)the State shall agree to make payments for each quarter of fiscal year 2020 to each such political subdivision of the State for the amount the political subdivision estimates will be expended for foster care maintenance payments and administrative expenditures attributable to the provision of such payments for the quarter solely on the basis of estimates and without requiring the political subdivision to submit an invoice or claim based on actual expenditures until after the quarter has ended;
 (B)the Secretary shall agree to not reduce any quarterly payment made to the State during fiscal year 2020 or 2021 to the extent of any overpayment which the Secretary determines was made under this section to such State for any prior quarter of any fiscal year; and
 (C)the Secretary shall recover any overpayments deferred under subparagraph (B) to quarters beginning on or after October 1, 2021, on the basis of such terms as the Secretary and the State shall agree..
 204.Pre-approval authority for programs with promising, supported, or well-supported practicesSection 471(e)(4)(D)(i) of the Social Security Act (42 U.S.C. 671(e)(4)(D)(i)) is amended by adding at the end the following: The fact that a service or program is not included on any such pre-approved list shall not prohibit a State from receiving payments under section 474(a)(6) for the provision of services or programs specified in subparagraph (A) or (B) of paragraph (1) of this subsection that meet the applicable criteria specified for such practices in subparagraph (C) of this paragraph, or for which payment is available under section 474(a)(7)..
			IIIMiscellaneous Provisions
			301.Additional resources for the child welfare court improvement program
 (a)Increased fundingSection 436(b)(2) of the Social Security Act (42 U.S.C. 629f(b)(2)) is amended by striking $30,000,000 and inserting $60,000,000. (b)Program changesSection 438 of such Act (42 U.S.C. 629h) is amended—
 (1)in subsection (a)— (A)in paragraph (2)—
 (i)in subparagraph (A), by inserting in a timely and complete manner before , as set forth; and (ii)in subparagraph (C), by striking the semicolon and inserting , including by training judges, attorneys, and other legal personnel.; and
 (B)by striking paragraphs (3) and (4); (2)in subsection (b)—
 (A)by striking paragraph (2); and (B)by striking all that precedes be eligible to receive and inserting the following:
							
 (b)ApplicationsIn order to; and (i)in the matter preceding paragraph (2)—
 (I)by moving the matter 2 ems to the left; (II)in subparagraph (A)—
 (aa)by striking (A) in the case of a grant for the purpose described in subsection (a)(3), and inserting (1); and (bb)by inserting use not less than 30 percent of grant funds to before collaborate;
 (III)in subparagraph (B), by striking (B) in the case of a grant for the purpose described in subsection (a)(4), and inserting (2); and (IV)in subparagraph (C), by striking (C) in the case of a grant for the purpose described in subsection (a), and inserting (3); and
 (3)by striking subsection (c) and inserting the following:  (c)Amount of grant (1)In generalFrom the amounts reserved under sections 436(b)(2) and 437(b)(2) for a fiscal year, each highest State court that has an application approved under this section for the fiscal year shall be entitled to payment of an amount equal to the sum of—
 (A)$255,000; and (B)the amount described in paragraph (2) with respect to the court and the fiscal year.
 (2)Amount describedThe amount described in this paragraph with respect to a court and a fiscal year is the amount that bears the same ratio to the total of the amounts reserved under sections 436(b)(2) and 437(b)(2) for grants under this section for the fiscal year (after applying paragraphs (1)(A) and (3) of this subsection) as the number of individuals in the State in which the court is located who have not attained 21 years of age bears to the total number of such individuals in all States with a highest State court that has an approved application under this section for the fiscal year.
 (3)Indian tribesFrom the amounts reserved under section 436(b)(2) for a fiscal year, the Secretary shall, before applying paragraph (1) of this subsection, allocate $5,000,000 for grants to be awarded on a competitive basis among the highest courts of Indian tribes or tribal consortia that—
 (A)are operating a program under part E, in accordance with section 479B; (B)are seeking to operate a program under part E and have received an implementation grant under section 476; or
 (C)have a court responsible for proceedings related to foster care or adoption.. (c)Technical amendmentsSection 438(a) of such Act (42 U.S.C. 629h(a)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (D), by adding and after the semicolon; and
 (B)in subparagraph (E)(iii), by striking and after the semicolon; and (2)in paragraph (2), in the matter preceding subparagraph (A), by striking state and inserting State.
					302.Additional resources and improvements for tribal child welfare programs
				(a)Minimum grant eligibility threshold replaced with minimum grant amount
 (1)Elimination of minimum grant eligibility thresholdSection 432(b)(2) of the Social Security Act (42 U.S.C. 629b(b)(2)) is amended by striking subparagraph (B).
 (2)Minimum grant amountSection 433(a) of such Act (42 U.S.C. 629c(a)) is amended to read as follows:  (a)Indian tribes or tribal consortia (1)Indian tribes (A)In generalFrom the amount reserved pursuant to section 436(b)(3) for any fiscal year, the Secretary shall allot to each Indian tribe with a plan approved under this subpart—
 (i)$10,000; plus (ii)an amount that bears the same ratio to the adjusted reserved amount as the number of children in the Indian tribe bears to the total number of children in all Indian tribes with State plans so approved, as determined by the Secretary on the basis of the most current and reliable information available to the Secretary.
 (B)Adjusted reserve amountIn subparagraph (A), the term adjusted reserved amount means, with respect to a fiscal year— (i)the amount reserved pursuant to section 436(b)(3) for the fiscal year; minus
 (ii)the product of— (I)$10,000; and
 (II)the number of Indian tribes to which an allotment is made under this subsection for the fiscal year.
 (2)Tribal consortiaIf a consortium of Indian tribes submits a plan approved under this subpart, the Secretary shall allot to the consortium an amount equal to the sum of the allotments determined for each Indian tribe that is part of the consortium..
 (b)Increase in the tribal set-Aside of mandatory funding To promote safe and stable families fundingSection 436(b)(3) of the Social Security Act (42 U.S.C. 629f(b)(3)) is amended by striking After applying paragraphs (4) and (5) (but before applying paragraphs (1) or (2)), the Secretary shall reserve 3 percent and inserting The Secretary shall reserve 4.5 percent.
 (c)Authority To use funds To facilitate and support tribal customary adoptionsSection 432(b)(2) of the Social Security Act (42 U.S.C. 629b(b)(2)), as amended by subsection (a)(1), is amended by adding at the end the following:
					
 (B)Authority to use funds for tribal customary adoptionsAn Indian tribe or tribal consortium may use amounts provided under this part to facilitate and support tribal customary adoptions..
				(d)Streamlining of application and reporting requirements
 (1)Application requirementsSection 432(b)(2)(A) of the Social Security Act (42 U.S.C. 629b(b)(2)(A)) is amended— (A)by striking subsection (a)(4) of this section and inserting paragraphs (2), (4), and (5) of subsection (a); and
 (B)by adding at the end the following: The Secretary shall exempt a plan of an Indian tribe or tribal consortium from the requirements of paragraphs (2) and (5) of subsection (a) for a fiscal year if the total amount provided to the Indian tribe or tribal consortium under this subpart for the fiscal year is less than $50,000. If the Secretary exempts a plan of an Indian tribe or tribal consortium from a requirement of paragraph (2) or (5) of subsection (a), the Indian tribe or tribal consortium may provide the Secretary with the relevant information in a streamlined form..
 (2)Reporting requirementsSection 428 of such Act (42 U.S.C. 628) is amended by adding at the end the following:  (d)Authority To streamline reporting requirementsThe Secretary may modify any reporting requirement imposed by or under this part on an Indian tribe, tribal organization, or tribal consortium, as the Secretary deems appropriate, taking into account the resources, needs, and other circumstances of the Indian tribe, tribal organization, or tribal consortium..
					(e)Use of in-Kind expenditures To meet tribal matching rate under the Stephanie Tubbs Jones Child
 Welfare Services ProgramSection 428 of the Social Security Act (42 U.S.C. 628), as amended by subsection (e)(2), is amended by adding at the end the following:
					
 (e)Use of in-Kind expenditures To meet matching rateIn determining the amount expended by an Indian tribe for activities under this subpart, the Secretary may take into account in-kind expenditures of the Indian tribe..
				(f)Authority of Indian tribal organization To elect To substitute the Federal negotiated indirect cost
 rate for administrative costs capSection 428 of the Social Security Act (42 U.S.C. 628), as amended by subsections (e)(2) and (f), is amended by adding at the end the following:
					
						(f)Tribal authority To substitute the Federal negotiated indirect cost rate for administrative costs
 capFor purposes of sections 422(b)(14) and 424(e), an Indian tribal organization may elect to have the weighted average of the indirect cost rates in effect under part 225 of title 2, Code of Federal Regulations (OMB Circular A–87) with respect to the administrative costs of the Indian tribal organization apply in lieu of the percentage specified in each such section..
				303.Effective date
 (a)In generalExcept as provided in subsections (b) and (c), the amendments made by this Act take effect on October 1, 2019.
 (b)In generalIn the case of a State plan under part B or E of title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by this Act, the State plan shall not be regarded as failing to comply with the requirements of such part solely on the basis of the failure of the plan to meet such additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be deemed to be a separate regular session of the State legislature.
 (c)Application to programs operated by indian tribal organizationsIn the case of an Indian tribe, tribal organization, or tribal consortium which the Secretary of Health and Human Services determines requires time to take action necessary to comply with the additional requirements imposed by the amendments made by this Act (whether the tribe, organization, or tribal consortium has a plan under section 479B of the Social Security Act or a cooperative agreement or contract entered into with a State), the Secretary shall provide the tribe, organization, or tribal consortium with such additional time as the Secretary determines is necessary for the tribe, organization, or tribal consortium to take the action to comply with the additional requirements before being regarded as failing to comply with the requirements.